
	
		II
		111th CONGRESS
		1st Session
		S. 919
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2009
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend section 1154 of title 38, United States Code, to
		  clarify the additional requirements for consideration to be afforded time,
		  place, and circumstances of service in determinations regarding
		  service-connected disabilities.
	
	
		1.Short titleThis Act may be cited as the
			 Clarification of Characteristics of
			 Combat Service Act of 2009.
		2.Clarification of
			 additional requirements for consideration to be afforded time, place, and
			 circumstances of service in determinations regarding service-connected
			 disabilitiesSubsection (a) of
			 section 1154 of title 38, United States Code, is amended to read as
			 follows:
			
				(a)(1)The Secretary shall
				include in the regulations pertaining to service-connection of disabilities the
				following:
						(A)Additional provisions in effect
				requiring that in each case where a veteran is seeking service-connection for
				any disability due consideration shall be given to the places, types, and
				circumstances of such veteran's service as shown by such veteran's service
				record, the official history of each organization in which such veteran served,
				such veteran's medical records, and all pertinent medical and lay
				evidence.
						(B)Additional provisions specifying that,
				in the case of a veteran who served in a particular combat zone, the Secretary
				shall accept credible lay or other evidence as sufficient proof that the
				veteran encountered an event that the Secretary specifies in such regulations
				as associated with service in particular locations where the veteran served or
				in particular circumstances under which the veteran served in such combat
				zone.
						(C)The provisions required by section 5
				of the Veterans' Dioxin and Radiation Exposure Compensation Standards Act
				(Public Law 98–542; 98 Stat. 2727).
						(2)In paragraph (1)(B), the term
				combat zone means a combat zone for purposes of section 112 of the
				Internal Revenue Code of 1986 or a predecessor provision of
				law.
					.
		
